Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/21.
Drawings
The drawings are objected to because FIG. 2 fails to sufficiently show the subject matter. There is no indication of what this represents since there are no indications associated with any of the axes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to sufficiently enable how to determine an estimated displacement based on the acquired movement characteristics and the approximate displacement estimated displacement is based on the approximate displacement and the movement characteristics, i.e., a set of speed vectors.  Moreover, the claims purport to estimate a displacement at one of the points between the first time point and the second time point which would appear to necessarily require that the estimated displacement is only capable of being determined after reaching the second time point, i.e. all estimated displacements are necessarily determine in a post processing technique. Alternatively, the specification does not sufficiently enable how an IM displacement associated with a point between the interval of the first time point and second time point, e.g. H3 of FIG. 1, is combined with the approximate displacement which is a distance related to L1 and L2 of FIG. 1.  It would also appear that essential subject matter is missing from the claims since the only teachings in the specification that would enable the determination of the estimated displacement would include determination of errors associated with the measurements as well as the use of such to weigh the respective; however, none of such is part of the claimed subject matter.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to determine an estimated displacement of a moving object at one of the interval time points based on acquired movement characteristics and the approximated displacement. Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  Since the only information available in the claims is representative of an approximated displacement between two points of time and a set of movement characteristics between the two points of time, the full scope of the claim which estimates a displacement at some point in between the two points of time based solely on the approximate displacement and movement characteristics is not sufficiently enabled. It is not clear nor understood how the location based displacement is used in the calculation of the estimated displacement at one of the interval time points between the first and second time points.  In fact, the specification describes, 
“an estimated displacement/location (DE) can be calculated that combines DA and DIM proportionally according to their respective accuracies (or inverse-proportionally according to their respective errors).” 
Also in the specification, 
“In the example illustrated in FIG. 3B, the approximate displacement measurement is estimated to have a relatively small error (eA), and the calculated estimated displacement DE is outside the circle 303. Accordingly, in accordance with some embodiments of the technology, the estimated displacement is further shifted towards DA such that it is located within the circle 303. The resulting, updated estimated displacement is D’E.”
While the description of FIG. 6 in the specification states the following,
“FIG. 6 shows a flow chart 600 illustrating a method for locating a moving object. The method entails, for example, obtaining an approximate displacement of the moving object between a first time point and a second time point, based on location measurements of the moving object at the first time point and the second time point (601), processing inertial measurements of the moving object at a plurality of interval time points between the first time determining an estimated displacement of the moving object at a said interval time point between the first time point and the second time point, based on the acquired movement characteristics of the moving object and the approximate displacement of the moving object between the first time point and the second time point (603)”, 
such is neither sufficiently enabled nor sufficiently described. For example, the specification does not enable how the determination of the estimated displacement at H3 in FIG.1A is calculated using the displacement between L1 and L2.
Thus, the specification does not appear to determine an estimated displacement at one of the interval time points between the first and second time points based on the approximate displacement and the motion characteristics.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preambles of the claims set forth a method and system “for locating a moving object
The step of “determining an estimated displacement . . . at one of the interval time points between the first time point and the second time point” lacks clarity.  It is not clear what the metes and bounds of such language encompasses wherein the pieces of information are the acquired motion characteristics and the approximate displacement particularly since it is not clear in what manner the approximate displacement is used to determine a displacement within the interval.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite a series of mathematical operations including “obtaining an approximate displacement,” “processing inertial measurements . . . to acquire movement characteristics,” and “determining an estimated displacement.” The method does not set forth any structure to perform such operations while the system sets forth the use of a general purpose computer having a memory with instructions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. This judicial exception is not integrated into a practical application because the method does not include any additional structure and is limited to the mathematical operations considered to represent abstract ideas while the GPS receiver and IMU 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, the Office is guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).  In the instant case, the claims are directed to an abstract idea since each of the steps relates to a mathematical operation, e.g. obtaining a displacement is simply the difference between two location (representing a GPS displacement), the processing of inertial measurements to acquire movement characteristics is simply the integration of accelerometer data with respect to time (representing the IM displacement), and determining an estimated displacement is simply a weighted (multiplication operation) combination (addition operation) of the two.
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Claim 1 recites a series of steps, and, therefore, is a process.  Claim 14 recites a computer and memory and thus represents an apparatus.  Thus, the claims are directed to the statutory categories of invention (Step I). 
Each of claims 1 and 14 recite a set of mathematical operations, i.e. the judicial exception, as set forth above, e.g. differencing, integrating, multiplying and adding, and the Courts have determined such to represent abstract ideas, see for example, SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas) (Step 2A – Prong One).  Since the claims recite judicial exceptions, we move to Prong Two to determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in 
Because we conclude that the additional elements in the claims fail to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.  In the instant case, the method does not add any specific limitations TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. Meanwhile, the system claim adds a general purpose computer for performing the judicial exceptions, however, adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)) does not qualify as “significantly more” when recited in a claim with a judicial exception.  Thus, the claim as a whole does not amount to significantly more than the exception itself (Prong Two).
In light of the insufficient enablement/disclosure of the claimed subject matter, it is not possible to examine the claimed subject matter at this time.  However, any response should take into consideration the following prior art some of which are X and Y references from other Offices.
Duan et al (CN103207634, translation provided) disclose a system and method for fusing DGPS and inertial navigation data associated with a mobile object comprising a DGPS receiver (3), an inertial sensor (4), and a processor (1) for fusing the navigation data.  The processor extracts the speed, heading and position information from the DGPS receiver as well as heading change rate and x, y axis acceleration, i.e., movement characteristics, from the inertial sensor for obtaining the heading angle, x and y axis speed and displacement through a data processing 
Kahn et al (20120232432) disclose a method and device for monitoring accelerations using an inertial sensor 135, e.g. three-axis accelerometer, and making a first estimation of user activity statistic (distance traveled or a speed of travel), making a second estimation of the user activity statistic (distance traveled or speed of travel) by a location based sensor 165, e.g. a GPS receiver, and calculating the user activity statistic based on a weighted combination of the first estimation and the second estimation.  The inertial sensor takes measurements at a sampling rate [0020]. The location based sensor may generate locations at a sampling rate [0025]. The sampling rate of the location based sensor may be the same or different from the sampling rate of the inertial sensor and thus suggests sampling in between to location based samples [0025].  The location based sensor reports a position and a confidence ratio [0026] while the inertial sensor 
Halder (8,700,324) disclose a system and method for locating an object including a navigation unit, wherein the navigation unit is a GPS receiver, configured to measure a position of a machine at a first time and at a second time; at least a first sensor, wherein the at least a first sensor includes a speed sensor configured to generate a speed signal indicative of a travel speed of the machine, and a steering angle sensor, configured to generate at least a first signal indicative of a speed and a heading of the machine during a time period from the first time to the second time; and a controller in communication with the navigation unit and the at least a first sensor, the controller being configured to: estimate a position of the machine at the second time based on the measured position of the machine at the first time and the at least a first signal.
The following prior art is exemplary of conventional integrated/hybrid GPS/inertial systems, including weighting the respective measurements: Tano et al (5,828,987); Gao et al (20140070986); Georgy et al (20120221244); Pande et al (20110071759); Venkatraman et al (9,597,014); Watanabe et al (8,510,044); Wood et al (7,184,887); and Geier et al (5,416,712).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646